DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
This office action is responsive to claims filed on 11/26/2013.  Claims 1-20 are pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter.
Claim 11 describes “A computer readable storage medium” The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. See MPEP 2111.01. A claim that covers both statutory and non-statutory embodiments (under the broadest reasonable interpretation of the claim when read in light of the specification and in view of one skilled in the art) embraces subject matter that is not eligible for patent protection and therefore is directed to non-statutory subject matter. See MPEP §2106.
Thus, in giving the term its plain meaning (see MPEP 2111.01), the claimed “computer readable storage media” is considered to include data signals per se. Data signals per se are not statutory as they fail to fall into one of the four statutory categories of invention.
As an additional note, a non-transitory computer readable medium having executable programming instructions stored thereon is considered statutory as non-transitory computer readable media excludes transitory data signals.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 12 recite the limitations "the attitude information", “the projection equipment”, “the space”, “the spatial attitude”, “the file”, “the virtual 3D scene model”, “the virtual camera”, “the virtual head auditory model”, “the projected image”, “the audio data”, “the current attitude information”, “the preprocessed image” in lines 2-25.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the positions and appearances" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the object(s)" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitations " the attitude estimation”, “the Kalman filter sensor fusion algorithm" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitations " the same field of view and aspect ratio” and “the imaging plane" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 10 and 16 recite the limitations " the axis ", “the foreground object” and “the normal” in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peng (CN-106154707-A) in view of Fang (CN-111148013-A).
Regarding claim 1, Peng teaches: A projection method for immersive contents (page 1 para 1... “a virtual reality projection imaging method and system”), wherein: 
Sla: Obtaining the attitude information of the projection equipment in the space, wherein, the attitude information includes the spatial attitude and heading of the projection equipment (Step S410: The projector is installed within a set distance range of the 3D glasses, and the projection direction of the projector is consistent with the visual direction of the 3D glasses to obtain an anti-distortion projection imaging system); 
S2a: Building a virtual 3D scene model according to the file to be projected, and building a virtual camera and a virtual head auditory model in the virtual 3D scene model (Step S420: The projector receives the virtual reality scene video transmitted by the computer processing system through the information transmission system, and places the virtual reality scene video on the display space); 
S3a: Mapping the virtual camera and the virtual head auditory model to the projection equipment, calculating and obtaining the projected image and the audio data under the current attitude information (Step S430: The motion capture system captures the spatial position change of the user in real time, and transmits the captured spatial position change of the user to the computer processing system through the information transmission system); 
and S4a: Outputting the projected image and the audio data under the current attitude information (Step S440: The computer processing system transmits the refreshed virtual reality scene video content to the projector, and the user observes the immersive virtual reality scene after the position change. The computer processing system processes the received spatial position change information of the user, and refreshes the corresponding virtual reality scene video content, and transmits the refreshed virtual reality scene video content to the projector through the information transmission system); or 
Slb: Obtaining the attitude information of projection equipment in the space, wherein, the attitude information includes the spatial attitude and heading of the projection equipment; S2b: Confirming the projected image under the current attitude information according to the preprocessed image or audio file; S3b: Calculating the audio data under the current attitude information by using the head-related transformation function; and S4b: Outputting the projected image and the audio data under the current attitude information; or 
Slc: Obtaining the attitude information of projection equipment in the space, wherein, the attitude information includes the spatial attitude and heading of the projection equipment; 
S2c: Building a virtual 3D scene model according to the file to be projected, and building a virtual camera and a virtual head auditory model in the virtual 3D scene model, wherein, the virtual 3D scene model includes an object which can change state or position after receiving an interactive instruction; 
S3c: Mapping the virtual camera and the virtual head auditory model to the projection equipment, calculating and obtaining the projected image and/or audio data under the current attitude information and/or the interactive instruction; and S4c: Outputting the projected image and the audio data under the current attitude information and/or the interactive instruction.
Peng does not explicitly teach: building a virtual head auditory model in the virtual 3D scene model; S3a: Mapping the virtual head auditory model to the projection equipment, calculating and obtaining the audio data under the current attitude information; and S4a: Outputting the audio data under the current attitude information.
However, Fang teaches “The specific processing steps of the system for audio data and attitude angle information are shown in fig. 2: (1) obtaining the posture information data of the current listening head through system processing; (2) after being processed by a posture analysis algorithm, the azimuth information of the sound source relative to the auditory visual angle of the listener under the current state of the head of the listener is obtained; (3) extracting HRTF data of four discrete measurement azimuth angles close to a target azimuth angle on an HRTF spherical surface from an MIT HRTF database; (4) HRTF data of a target azimuth angle is obtained through calculation based on a bilinear interpolation algorithm; (5) extracting an audio data frame at the current moment from the target audio data stream; (6) and (5) performing convolution calculation on the HRTF data in the step (4) and the audio data frame in the step (5) to obtain a VR audio data frame containing sound source space azimuth information at the current moment. Compared with the prior art, the VR audio headset system and the method for dynamically following the auditory visual angle have the following advantages that: the invention collects the attitude angle information of the listener head in real time, correspondingly calculates the orientation of the sound source relative to the main hearing visual angle, and adds the sound source space orientation information of the orientation to the audio data stream” (page. 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the invention of Peng to incorporate the teaching of Fang to build a virtual head auditory model in the virtual 3D scene model; Map the virtual head auditory model to the projection equipment, calculate and obtain the audio data under the current attitude information; and S4a: Output the audio data under the current attitude information. Th motivation of combining these analogous arts is to thereby create a virtual reality hearing environment in which the listener can freely select the hearing visual angle without changing the sound field information (Page 3).

Regarding claim 2, the combination of Peng and Fang teaches the invention of claim 1 as discussed above. Peng further teaches: wherein the 3D scene model comprises a foreground object, a background object and a sound source, and the positions and appearances of the foreground object and the background object change as time changes (pages 2-3... “The computer processing system processes the received spatial position change information of the user, and refreshes the corresponding virtual reality scene video content, and transmits the refreshed virtual reality scene video content to the projector through the information transmission system, the projector The refreshed virtual reality scene video is placed on the bordered display space, and the user of the 3D glasses observes the immersive virtual reality scene after the position change”).

Claim 12 is a projection system claim for performing the method steps of claim 1. As such, claim 12 is similar in scope and content to claim 1 above, and is therefore rejected under similar rationale as presented against claim 1 above.

Claim(s) 3-4, 8-9, 11 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peng (CN-106154707-A) in view of Fang (CN-111148013-A) as applied to claims 1 and 12 above, and further in view of Sanders (U.S. 2015/0350628).
Regarding claim 3 the combination of Peng and Fang teaches the invention of claim 2 as discussed above. The combination of Peng and Fang does not explicitly teach: wherein the object(s) set to change the state or position after receiving the interactive instruction is / are one or more of the foreground objects. 
However, Sanders teaches: wherein the object(s) set to change the state or position after receiving the interactive instruction is/are one or more of the foreground objects (see Fig. 16).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the invention of the combination of Peng and Fang to incorporate the teaching of Sanders to configure the object(s) set to change the state or position after receiving the interactive instruction is / are one or more of the foreground objects. The motivation of combining these analogous arts to enhance the user experience when viewing content ([0031]).

Regarding claim 4 the combination of Peng and Fang teaches the invention of claim 1 as discussed above. The combination of Peng and Fang does not explicitly teach: wherein the preprocessed image or audio file includes a static panorama or a panoramic video. 
However, Sanders teaches: wherein the preprocessed image or audio file includes a static panorama or a panoramic video ([0029]... “A user can enter the immersive environment provided by the immersion system 104 and experience a panoramic, virtual-reality situation where content is presented such that the user feels as though he/she is part of the scene”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the invention of the combination of Peng and Fang to incorporate the teaching of Sanders to configure the preprocessed image or audio file includes a static panorama or a panoramic video. The motivation of combining these analogous arts to enhance the user experience when viewing content ([0031]).

Regarding claim 8 the combination of Peng and Fang teaches the invention of claim 1 as discussed above. Peng further teaches: wherein the projected image under the current attitude information is obtained by computer 3D graphics computing (page. 3 ... “The motion capture system is configured to capture, by the information transmission system and the computer processing system, a spatial position change of a user of the 3D glasses in real time, the spatial position change including a change of a head and a body space position, The spatial position change of the captured user is transmitted to the computer processing system through the information transmission system; The computer processing system is configured to process the received spatial location change information of the user, and refresh the corresponding virtual reality scene video content, and transmit the refreshed virtual reality scene video content to the projector through the information transmission system”).
The combination of Peng and Fang does not explicitly teach: the audio data is obtained by head-related transformation function computing.
However, Sanders teaches: the audio data is obtained by head-related transformation function computing ([0033]... “As the user moves around the immersive environment, the characters or other digital assets in the rendered scene may change location relative to the user. The sound driver 218 can process audio from these characters/assets and direct the sound to a particular sound device 226 such that the user will hear the sound coming from the direction of the displayed character/asset”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the invention of the combination of Peng and Fang to incorporate the teaching of Sanders to configure the projected image under the current attitude information to be obtained by computer 3D graphics computing. The motivation of combining these analogous arts to enhance the user experience when viewing content ([0031]).

Regarding claim 9 the combination of Peng and Fang teaches the invention of claim 1 as discussed above. The combination of Peng and Fang does not explicitly teach: wherein the projection equipment rotates in the space to project the projected image and the audio data at the corresponding position of the preprocessed image or audio file at different positions in the space. 
However, Sanders teaches: wherein the projection equipment rotates in the space to project the projected image and the audio data at the corresponding position of the preprocessed image or audio file at different positions in the space ([0081] ... “A user may rotate his or her tablet to the left. As a result, the system may present a perspective showing the left side of an environment of the scene. While the user rotates the tablet, the movie may continue to be presented serially. In such instances, the sound occurring in the movie may also be adjusted. For example, an explosion may occur in front of a camera perspective. As the user rotates his or her tablet to the left, the sound of the explosion may be shifted such that the user perceives that the explosion is to his or her right side”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the invention of the combination of Peng and Fang to incorporate the teaching Sanders to configure the projection equipment to rotate in the space to project the projected image and the audio data at the corresponding position of the preprocessed image or audio file at different positions in the space. The motivation of combining these analogous arts to enhance the user experience when viewing content ([0031]).

Regarding claim 11 the combination of Peng and Fang teaches the invention of claim 1 as discussed above. Peng further teach: A computer readable storage medium, on which one or more computer programs are stored, wherein the projection method for immersive contents according to claim 1 is executed when the one or more computer programs are executed by a computer processor (page. 2... “A virtual reality scene video is stored in a computer processing system, one or more projectors are connected with a computer processing system through an information transmission system, a virtual reality scene video is opened on the computer processing system, the computer processing system transmits a virtual reality scene video to a projector through an information transmission system, and the projector puts the received virtual reality scene video on a boundary display space”).

Regarding claim 13 the combination of Peng and Fang teaches the invention of claim 12 as discussed above. Peng does not explicitly teach: wherein the projection equipment also comprises an audio output module for outputting the audio of at least one channel or stereo audio of at least two channels.
However, Sanders teaches: wherein the projection equipment also comprises an audio output module for outputting the audio of at least one channel or stereo audio of at least two channels ([0033]... “The sound driver 218 takes the sound portion of the interactive content and sends sound signals to one or more sound devices 226 for the user. The sound devices 226 may be distributed around the immersive environment to provide a surround-sound effect. As the user moves around the immersive environment, the characters or other digital assets in the rendered scene may change location relative to the user. The sound driver 218 can process audio from these characters/assets and direct the sound to a particular sound device 226 such that the user will hear the sound coming from the direction of the displayed character/asset. The sound devices 226 may include any common speakers”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the invention of the combination of Peng and Fang to incorporate the teaching of Sanders to configure the projection equipment to also comprise an audio output module for outputting the audio of at least one channel or stereo audio of at least two channels. The motivation of combining these analogous arts to enhance the user experience when viewing content ([0031]).

Regarding claim 14 the combination of Peng and Fang teaches the invention of claim 12 as discussed above. The combination of Peng and Fang does not explicitly teach: wherein the system also comprises: An interactive module used for receiving the interactive instructions made by the user. 
However, Sanders teaches: wherein the system also comprises: An interactive module used for receiving the interactive instructions made by the user (see Fig. 16).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the invention of the combination of Peng and Fang to incorporate the teaching of Sanders to configure the system to also comprise: An interactive module used for receiving the interactive instructions made by the user. The motivation of combining these analogous arts to enhance the user experience when viewing content ([0031]).

Regarding claim 15, the combination of Peng, Fang and Sanders teaches the invention of claim 14 as discussed above. Sanders further teaches: wherein the interactive module comprises a button, a rocker or a handle arranged on the system, and the interactive instructions include click, toggle or different button instructions ([0074] ... “the interactive content system 102 may send content to and receive commands from a tablet computer, a mobile phone, a laptop computer, and/or the like. The network interface 1302 may also receive input from a user or from the tracking system”).

Claim(s) 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peng (CN-106154707-A) in view of Fang (CN-111148013-A) as applied to claim 1 above, and further in view of  Yang (U.S. 2018/0373318).
Regarding claim 5 the combination of Peng and Fang teaches the invention of claim 1 as discussed above. The combination of Peng and Fang does not explicitly teach: wherein the attitude information in the step S1a, S1b or S1c is obtained by an attitude sensor set on the projection equipment through the attitude estimation, which is based on the Kalman filter sensor fusion algorithm.
However, Yang teaches: wherein the attitude information in the step S1a, S1b or S1c is obtained by an attitude sensor set on the projection equipment through the attitude estimation, which is based on the Kalman filter sensor fusion algorithm ([0069]... “FIG. 5 illustrates the fusion section 300 in the IMU 71. The fusion section 300 may be present outside the IMU 71. The fusion section 300 fuses measures (values or signals) of the internal sensors based on an expanded Kalman filter (EKF). In this embodiment, the IMU orientation is noted by quaternion”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the invention of the combination of Peng and Fang to incorporate the teaching of Yang to configure the attitude information in the step S1a, S1b or S1c to be obtained by an attitude sensor set on the projection equipment through the attitude estimation, which is based on the Kalman filter sensor fusion algorithm. The motivation of combining these analogous arts to provide a more easy and effective calibration method for head-mounted displays ([0010]).

Regarding claim 6, the combination of Peng, Fang and Yang teaches the invention of claim 5 as discussed above. Yang further teaches: wherein the attitude sensor is a 6-axis or 9-axis sensor, comprising an acceleration sensor, an angular velocity sensor and a geomagnetic data sensor ([0065] ... “triaxial acceleration sensor (Ax, Ay, Az), a triaxial gyro sensor (Gx, Gy, Gz), and a triaxial geomagnetic sensor (Mx, My, Mz) included in the IMU 71”).

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peng (CN-106154707-A) in view of Fang (CN-111148013-A) and further in view of  Yang (U.S. 2018/0373318) as applied to claim 5 above, and further in view of  Wells (U.S. 2015/0362520).
Regarding claim 7 the combination of Peng, Fang and Yang teaches the invention of claim 5 as discussed above. The combination of Peng, Fang and Yang does not explicitly teach: wherein the virtual camera has the same field of view and aspect ratio of the imaging plane as the projection equipment, and the attitude information of the virtual camera and the virtual head auditory model is the same as that of the projection equipment.
However, Wells teaches: “Referring to FIG. 3, an example camera 50 (such as camera 38, or a virtual camera utilized to generate views of a virtual model) is shown. A camera's field of view (FOV) defines how much of the scene (real or virtual) is visible in an image captured by the camera. Field of view (FOV) of the camera 50 is a square pyramid 52 in one example with its apex at the camera 50 and its axis parallel to the view direction of the camera. The shape of the pyramid is defined by two parameters including an angle (theta) between opposing triangular faces (usually the top and bottom faces) and an aspect ratio for the resulting image. The aspect ratio constrains the angle between the other two faces. In order to avoid distortion in the displayed image, the aspect ratio is generally chosen to match the aspect ratio of the display screen used to display the image”([0061]). Wells further teaches “The field of view (FOV) parameters of the camera 38 are typically fixed by the hardware and designed to match the aspect ratio of the display screen 32 of the user device in a particular orientation. In one embodiment, the field of view parameters to be utilized for the virtual camera may be specified in the Unity graphics engine” ([0234]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the invention of the combination of Peng, Fang and Yang to incorporate the teaching Wells to configure the virtual camera has the same field of view and aspect ratio of the imaging plane as the projection equipment, and the attitude information of the virtual camera and the virtual head auditory model is the same as that of the projection equipment. The motivation of combining these analogous arts to create a hierarchy of transforms and each transform in the hierarchy gets evaluated to determine the final position, orientation and scale of the object in a given view of the virtual model ([0026]).

Allowable Subject Matter
Claim 10 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record fails to disclose, teach or fairly suggest to one of ordinary skill in the art at the time of the invention, in conjunction with all the other claimed limitations: A projection method for immersive contents having all the claimed features of applicant's invention, specifically including “wherein in the Step S3c, the projected image and/or audio data under the interactive instruction are calculated as follows: Responding to the axis of the virtual camera to intersect with the foreground object, which is set to an object capable of changing the state or position after receiving the interactive instruction, and recording the object as a virtual object to be operated; Responding to the user to send the interactive instruction, and switching the virtual object to be operated to an interactive state if the virtual object to be operated exists, wherein, the interactive state includes morphological change, position change, size change or their combination; Responding to the user to release the interactive instruction, restoring the virtual object to be operated to the normal state if the virtual object to be operated exists, and emptying the record of the virtual object to be operated”, as set forth in claims 10 and 16. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEBEDE T TESHOME whose telephone number is (571)270-7334. The examiner can normally be reached Monday-Friday, 8:30am-5:50pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 5712727687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEBEDE T TESHOME/Examiner, Art Unit 2622                                                                                                                                                                                                        

/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622